AO 472 (Rev. 09116) Order of Detention Pending Trial


                                       UNITED STATES DISTRICT COURT
                                                                    for the
                                                         District of South Carolina

                   United States of America                            )
                                  v.                                   )
                          Scott A. Kohn                                )      Case No.      6:19-239-BHH-1
                                                                       )
                              Defendant                                )

                                       ORDER OF DETENTION PENDING TRIAL
                                                       Part I - Eligibility for Detention

     Upon the

               tJ Motion of the Government attorney pursuant to 18 U.S.C. § 3142(f)(l), or
               LJ Motion of the Government or Court's own motion pursuant to 18 U.S.C. § 3142(f)(2),

the Court held a detention hearing and found that detention is warranted. This order sets forth the Court's findings of fact
and conclusions of law, as required by .18 U .S.C. § 3142(i), in addition to any other findings made at the hearing.

                             Part II - Findings of Fact and Law as to Presumptions under§ 3142(e)

  LJ A. Rebuttable Presumption Arises Under 18 U.S.C. § 3142(e)(2) (previous violator): There is a rebuttable
     presumption that no condition or combination of conditions will reasonably assure the safety of any other person
     and the community because the following conditions have been met:
          LJ (1) the defendant is charged with one of the following crimes described in 18 U.S.C. § 3142(f)(l):
                LJ(a) a crime of violence, a violation of 18 U.S.C. § 1591, or an offense listed in 18 U.S.C.
                     § 2332b(g)(5)(B) for which a maximum term of imprisonment of 10 years or more is prescribed; or
                i'.'l(b) an offense for which the maximum sentence is life imprisonment or death; or
                LJ (c) an offense for which a maximum term of imprisonment of 10 years or more is prescribed in the
                     Controlled Substances Act (21 U.S.C. §§ 801-904), the Controlled Substances Import and Export Act
                     (21 U.S.C. §§ 951-971), or Chapter 705 of Title 46, U.S.C. (46 U.S.C. §§ 70501-70508); or
                LJ (d) any felony if such person has been convicted of two or more offenses described in subparagraphs
                     (a) through (c) of this paragraph, or two or more State or local offenses that would have been offenses
                     described in subparagraphs (a) through (c) of this paragraph if a circumstance giving rise to Federal
                    jurisdiction had existed, or a combination of such offenses; or
                LJ(e) any felony that is not otherwise a crime of violence but involves:
                     (i) a minor victim; (ii) the possession ofa firearm or destructive device (as defined in 18 U.S.C. § 921);
                     (iii) any other dangerous weapon; or (iv) a failure to register under 18 U.S.C. § 2250; and
          LJ (2) the defendant has previously been convicted of a Federal offense that is described in 18 U.S.C.
              § 3142(f)(l), or of a State or local offense that would have been such an offense if a circumstance giving rise
             to Federal jurisdiction had existed; and
          LJ (3) the offense described in paragraph (2) above for which the defendant has been convicted was
             committed while the defendant was on release pending trial for a Federal, State, or local offense; and
          LJ (4) a period of not more than five years has elapsed since the date of conviction, or the release of the
             defendant from imprisonment, for the offense described in paragraph (2) above, whichever is later.

                                                                                                                      Page I of 3
AO 472 (Rev. 09/16) Order of Detention Pending Trial

   0 B. Rebuttable Presumption Arises Under 18 U.S.C. § 3142(e)(3) (narcotics, firearm, other offenses): There is a
     rebuttable presumption that no condition or combination of conditions will reasonably assure the appearance of the
     defendant as required and the safety of the community because there is probable cause to believe that the defendant
     committed one or more of the following offenses:
         0 (1) an offense for which a maximum term of imprisonment of 10 years or more is prescribed in the
            Controlled Substances Act (21 U.S.C. §§ 801-904), the Controlled Substances Import and Export Act (21
            U.S.C. §§ 951-971), or Chapter 705 of Title 46, U.S.C. (46 U.S.C. §§ 70501-70508);
         0 (2) an offense under 18 U.S.C. §§ 924(c), 956(a), or 2332b;
         0 (3) an offense listed in 18 U.S.C. § 2332b(g)(5)(B) for which a maximum term of imprisonment of 10 years
            or more is prescribed;
         0 (4) an offense under Chapter 77 of Title 18, U.S.C. (18 U.S.C. §§ 1581-1597) for which a maximum term of
            imprisonment of 20 years or more is prescribed; or
         0 (5) an offense involving a minor victim under 18 U.S.C. §§ 1201, 1591, 2241, 2242, 2244(a)(l), 2245,
            2251, 2251A, 2252(a)(l), 2252(a)(2), 2252(a)(3), 2252A(a)(l), 2252A(a)(2), 2252A(a)(3), 2252A(a)(4),
            2260,2421,2422,2423,or2425.

   0 C. Conclusions Regarding Applicability of Any Presumption Established Above

            0 The defendant has not introduced sufficient evidence to rebut the presumption above.

               OR

            0 The defendant has presented evidence sufficient to rebut the presumption, but after considering the
              presumption and the other factors discussed below, detention is warranted.

                                  Part III - Analysis and Statement of the Reasons for Detention

     After considering the factors set forth in 18 U.S.C. § 3142(g) and the information presented at the detention
hearing, the Court concludes that the defendant must be detained pending trial because the Government has proven:


   i;J By clear and convincing evidence that no condition or combination of conditions of release will reasonably assure
       the safety of any other person and the community.

   rYsy a preponderance of evidence that no condition or combination of conditions of release will reasonably assure
     the defendant's appearance as required.

In addition to any findings made on the record at the hearing, the reasons for detention include the following:

       0 Weight of evidence against the defendant is strong
       ~    Subject to lengthy period of incarceration if convicted
       ¥'   Prior criminal history
       0    Participation in criminal activity while on probation, parole, or supervision
       0    History of violence or use of weapons
       0    History of alcohol or substance abuse
       0    Lack of stable employment
       0    Lack of stable residence
       0    Lack of financially responsible sureties
        ~   Lack of significant community or family ties to this district

                                                                                                                    Page 2 of 3
AO 472 (Rev. 09/16) Order of Detention Pending Trial

        LJ   Significant family or other ties outside the United States
        LJ   Lack oflegal status in the United States
        LJ   Subject to removal or deportation after serving any period of incarceration
        LJ   Prior failure to appear in court as ordered
        LJ   Prior attempt(s) to evade law enforcement
        ~    Use ofalias(es) or false documents
        LJ   Background information unknown or unverified
        LJ   Prior violations of probation, parole, or supervised release

OTHER REASONS OR FURTHER EXPLANATION:
The government presented evidence that the defendant operated a business, which preyed on pensioners by charging usurious rates
on repayment of small lump sum amounts, and operated as a Ponzi scheme by using money from later investors to pay off early
investors. The testimony indicated that more than $300,000,000.00 was lost or stolen through this fraud. Testimony also established
that the defendant was aware that he was under investigation and that he had been federally indicted in March 2019, but evaded law
enforcement by continuing the use of fraudulent identities, including that of a deceased individual. Upon his arrest by the U.S.
Marshals, the defendant attempted to resist and threw a bottle at one of the officers. In addition, the defendant has a prior felony
conviction for counterfeiting and has served time in the Federal Bureau of Prisons.




                                                 Part IV - Directions Regarding Detention

The defendant is remanded to the custody of the Attorney General or to the Attorney General's designated representative for
confinement in a corrections facility separate, to the extent practicable, from persons awaiting or serving sentences or being
held in custody pending appeal. The defendant must be afforded a reasonable opportunity for private consultation with
defense counsel. On order of a court of the United States or on request of an attorney for the Government, the person in
charge of the corrections facility must deliver the defendant to a United States Marshal for the purpose of an appearance in
connection with a court proceeding.

Date:                  11/20/2019                                               s/Kevin F. McDonald
                                                                              United States Magistrate Judge




                                                                                                                            Page 3 of 3
